Citation Nr: 0313317	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  93-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to June 1948.  
He also had service with the Army Reserves from 1951 to 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for bilateral hearing loss.  When this case was 
originally before it in August 1995, the Board, in pertinent 
part, upheld the denial of service connection for bilateral 
hearing loss.  The veteran appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court).  
By decision dated October 15, 1996, the Court affirmed those 
parts of the Board's decision that denied service connection 
for bilateral hearing loss on direct and presumptive bases.  
The Court vacated the Board's decision to the extent that it 
denied service connection for bilateral hearing loss based on 
the veteran's period of service with the Reserves.  

By decisions dated in September 1997 and January 2000, the 
Board remanded the veteran's claim for additional development 
of the record.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in March 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) finding 
that such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it 
afforded less than one year for receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

The service medical records from the veteran's period of 
active duty show no complaints or findings concerning a 
hearing loss.  The veteran was afforded an "EAD" 
examination by the service department in June 1952.  Under 
the summary of defects, a loss of hearing acuity as shown by 
audiometer was noted.  

Pursuant to the Board's January 2000 remand, the veteran's 
claims folder was referred to a Department of Veterans 
Affairs (VA) physician for an opinion concerning whether the 
veteran's bilateral hearing loss was related to a period of 
active duty for training.  In October 2000, the VA doctor 
summarized the veteran's history reported during an April 
2000 VA audiological examination.  He indicated that the 
history showed that the veteran had complaints of hearing 
loss while he was on active duty.  In addition, it was noted 
that the veteran was exposed to loud artillery fire on a 
progressive basis, apparently while in the Reserves.  Based 
on a review of the record, the physician concluded that it 
appeared that the veteran's hearing loss had its origin in 
service.  




Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The veteran's claims folder should be 
sent to an otolaryngologist for an 
opinion as to whether it is at least as 
likely as not that the veteran's 
bilateral hearing loss was incurred in, 
or chronically aggravated by, his periods 
of active duty for training.  The 
examiner must be directed to review the 
entire claims folder, and not merely the 
veteran's history as recorded on a VA 
examination.  He should also be informed 
that the veteran had active duty for 
training for 114 days between June 1952 
and June 1953.  In addition, the 
physician should be notified that the 
reported findings on a service 
examination in June 1952 must be 
converted to International Standards 
Organization units, and that based on 
these findings it was concluded that the 
veteran had a loss of hearing acuity at 
that time.  The rationale for all 
opinions expressed should be set forth.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


